ORDER
PER CURIAM.
The court considers whether this appeal should be dismissed.
Jay Broxton appeals from an order of the -United States District Court for the Northern District of Florida denying his petition for writ of habeas corpus. This court is a court of limited jurisdiction, and does not have jurisdiction over this appeal.
Because the United States Court of Appeals for the Eleventh Circuit has already received and docketed the matter, it is not necessary to transfer this appeal and thus dismissal of this duplicative appeal is appropriate.
Accordingly,
It Is Ordered That:
(1)The appeal is dismissed.
(2) All pending motions are denied as moot.
(3) Each side shall bear its own costs.